Exhibit 10.1

 

ACQUISITION AGREEMENT

 

ACQUISITION AGREEMENT made this 9th day of April 2004, by and between
Immediatek, Inc., a Nevada corporation (“Buyer”), and DiscLive Inc., a Delaware
corporation (the “Corporation”).

 


RECITALS

 

WHEREAS, the Corporation has an authorized capitalization of 20,000 shares,
divided into 12,000 shares of common stock, par value $.001 per share, and 8,000
shares of preferred stock, par value $.001 per share, of which 2,607 shares of
common stock are issued and outstanding; 223 shares of preferred stock have been
designated as Series A Convertible Preferred Stock, of which all such shares are
issued and outstanding; and 1,125 shares of preferred stock have been designated
as Series B Convertible Preferred Stock, of which 801 such shares are issued and
outstanding; and

 

WHEREAS, the stockholders of the Corporation listed in Exhibit A hereto (the
“Stockholders”) have agreed to accept the common stock of Buyer in exchange for
their shares of the Corporation so that the business of the Corporation can be
continued as a wholly-owned subsidiary of Buyer.

 

In consideration of the mutual covenants set forth here, Buyer and the
Corporation agree as follows:

 

 

Section 1.


EFFECT OF AGREEMENT

 

In accordance with the terms and conditions set forth in this Agreement, it is
contemplated that the Corporation shall use commercially reasonable efforts to
cause the Stockholders to exchange all their shares of the Corporation,
representing all the issued and outstanding capital stock of the Corporation,
for a total of 1,666,667 shares of common stock of Buyer, par value $.001 per
share.  Each Stockholder is to receive the pro rata number of shares of such
stock listed opposite his or her name in Exhibit A attached to this Agreement.

 

--------------------------------------------------------------------------------


 

Section 2.


DELIVERY OF SHARES

 

(a)           On the date of this Agreement, the Corporation shall use
commercially reasonable efforts to cause the Stockholders to deposit
certificates, properly indorsed, representing the shares to be transferred by
them in escrow with Vial, Hamilton, Koch & Knox, L.L.P, located at 1700 Pacific
Avenue, Suite 2800, Dallas, Texas (“Vial”).

 

(b)           On the date of this Agreement, Buyer shall deposit in escrow with
the same holder, certificates representing the shares of Buyer’s common stock to
be transferred by it to the Stockholders.

 

(c)           All fees and expenses of the escrow agent shall be borne equally
by the parties.

 

(d)           The parties hereto have agreed that their respective shares will
be held in escrow for a period of six (6) months from the date of this
Agreement. In the event an adjustment to the escrowed shares in accordance with
Section 7 of this Agreement occurs, the appropriate shares will be adjusted by
the party making such adjustment and delivered to the escrow agent.  Vial is
hereby authorized to issue or return the appropriate shares to the party making
any adjustments as described herein.  On October 8, 2004, assuming there are no
adjustments, all shares of the Stockholders representing 100% of the issued and
outstanding capital stock of the Corporation shall be delivered to Buyer, and
the 1,666,667 shares of common stock of Buyer shall be delivered pro rata to the
Stockholders, each Stockholder to receive delivery of certificates representing
the number of shares of such common stock listed opposite his or its name in
Exhibit A. The parties hereby agree to (i) waive any conflict of interest
regarding Vial serving as the escrow agent on behalf of both the parties to
facilitate the transaction herein and (ii) to indemnify and hold harmless Vial
from any and all liability, causes of action, damages, expenses (including
attorneys’ fees) and costs arising out of its service as an escrow agent to the
parties hereto.

 

(e)           The stock certificates of Buyer held in the above described escrow
will be held in blank until such time as the Stockholder submits to escrow agent
a power of attorney or consent in a form agreeable to the parties hereto (the
“Consent”), whereby the Stockholder gives the escrow agent authority to adjust
the Stockholder’s shares in accordance with Section 7 of this Agreement. Upon
receipt of the Stockholder’s Consent, the escrow agent will have the certificate
for Stockholder’s shares reflect the Stockholder’s record ownership (including
additional shares by virtue of any stock splits and dividends).  The
Stockholders will not transfer their shares until released from escrow.  While
the escrowed shares are held in escrow, the Stockholders shall be entitled to
vote the number of shares of Buyer’s common stock held for his or its account in
escrow and shall otherwise have all the rights of a shareholder of Buyer in
respect thereof.

 

(f)            In the event of termination of this Agreement as set forth in
Section 7, all stock certificates shall be returned to the parties who deposited
the certificates.

 

--------------------------------------------------------------------------------


 

Section 3.

Covenants and Representations of the Corporation

 

The Corporation covenants and represents as follows:

 

(a)           Corporate Status.  The Corporation is a duly organized corporation
and in good standing under the laws of the State of Delaware and has qualified
to transact business in all other states requiring qualification therein.  The
Corporation has corporate power to own all of its properties and assets and to
carry on its business as it is now being conducted.  The execution and delivery
of this Agreement does not, and the consummation of the transactions
contemplated herein will not, violate any provision of any charter, by-law,
mortgage, lien, lease, agreement, instrument, order, judgment or decree to which
the Corporation is a party or by which the Corporation is bound, and will not
violate any other restriction of any kind or character to which the Corporation
is subject.  The corporate minute book of the Corporation is complete, including
therein the Articles of Incorporation and By-Laws with any amendment thereto,
and the meetings of directors referred to therein were duly called and held, and
the minutes thereof represent all minutes of directors’ meetings heretofore
held, and the signatures appearing on all documents contained therein are the
true signatures of the persons purporting to have signed the same.  The
Corporation has no subsidiaries nor any interest in any other business
enterprise.

 

(b)           Financial Statements.  The Corporation has heretofore delivered to
Buyer the balance sheet and related statement of income covering the business
and the operations for the Corporation dated December 31, 2003, and said balance
sheet and related statement of income fairly represent the financial position of
the Corporation as of the date thereof and the results of operations for the
period covered by said statements.  The accounts receivable reflected therein
represent bona fide claims against debtors for charges arising on or before the
date of said balance sheet and are fully collectible, except to the extent of
the bad debt reserves reflected in said balance sheet.  Since that date there
has not been any material adverse change in the financial condition of the
Corporation and there have been no material transactions other than in the
normal course of business.  The Corporation shall deliver to Buyer as soon as
possible after the execution of this Agreement, a balance sheet of the
Corporation as of March 31, 2004, and income and surplus accounts of the
Corporation for the three months ending on that date, all of which shall be
certified by the Corporation to present fairly the financial condition of the
Corporation on that date and the results of the operations for the
above-mentioned period.

 

(c)           Title to Properties.  The Corporation has good and marketable
title to its properties and assets (including, without limitation, the assets
reflected in the above described balance sheet, except as subsequently sold or
otherwise disposed of in the ordinary course of business), free and clear of all
claims, rights, restrictions, conditions, covenants, easements, liens and
encumbrances except the lien of property taxes not yet due.  The Corporation
makes the following representations and warranties with regard to the following
properties and assets:

 

(i)            The Corporation has good and marketable title to those certain
trade practices approved by applicable regulatory state and/or federal agencies,
trademarks and trade names as described in Exhibit B attached hereto.  The
Corporation knows of no infirmities which would offset the validity of same; nor
does the Corporation know of any claim by any other person, firm or corporation,
which impairs, or tends to impair the value or effectiveness of said trademarks
or trade names; nor does the Corporation know

 

--------------------------------------------------------------------------------


 

of any action, or threatened action by any other person, firm or corporation
which infringes or tends to prohibit the trade practices approved by any
applicable regulatory state and/or federal agency or to infringe said trademark
or trade names, or any rights appurtenant thereto.

 

(ii)           The Corporation has good and marketable title to the licensing
agreements described in Exhibit C attached hereto.  The Corporation knows of no
infirmities which would offset the validity of same, nor does the Corporation
know of any claim by any other person, firm or corporation which impairs, or
tends to impair the value or effectiveness of said licensing or other agreements
pertaining thereto; nor does the Corporation know of any action, or threatened
action by any other person, firm or corporation which infringes or tends to
infringe said licensing or other agreements, by any rights appurtenant thereto.

 

(iii)          The licensing agreements described in Exhibit C attached hereto
are valid and subsisting agreements.  The Corporation knows of no claim, or
threatened claim by any person, firm or corporation which impairs, or tends to
impair the Corporation’s rights under such agreements.  The Corporation knows of
no action, or threatened action which diminishes, or threatens to diminish the
value of the Corporation’s rights under said agreements.

 

(d)           Intellectual Property.  The Corporation owns, or is licensed or
otherwise possesses legally sufficient rights to use, all patents, trademarks,
trade names, service marks, copyrights, and any applications there for,
technology, know-how, computer software programs or applications (in both source
code and object code form) and tangible or intangible proprietary information or
material that are used or proposed to be used in the business of the
Corporation, as currently conducted in any respect (the “Company Intellectual
Property”).  Except as disclosed in Exhibit D, the Corporation has no knowledge
of any infringement by any other person of any of the Company Intellectual
Property owned by or exclusively licensed to the Corporation (any such licensed
Company Intellectual Property being referred to herein as “Third Party
Intellectual Property”), and the Corporation has not entered into any agreement
to indemnify any other person against any charge or infringement of any of the
Company Intellectual Property except as disclosed in Exhibit D.  To the
knowledge of the Corporation, it has not violated or infringed any intellectual
property right of any other person, and the Corporation has not received any
written communication (including, without limitation, claims or demands)
alleging that it violates or infringes the intellectual property rights of any
other person.  Except as disclosed in Exhibit D and with respect to
                               , as to which Buyer has been informed, the
Corporation has not received any written claim or demand of any person or entity
pertaining to, or any proceeding which is pending or, to the knowledge of the
Corporation, threatened, that challenges the rights of the Corporation in
respect to any Company Intellectual Property or operation of the business of the
Corporation, or that claims that any default exists under the Company
Intellectual Property.  None of the Company Intellectual Property is subject to
any outstanding order, ruling, decree, judgment or stipulation by or with any
court, tribunal, arbitrator, or other governmental entity.  The Corporation will
not be as a result of the execution and delivery of this Agreement or the
performance of its obligations hereunder, in violation of any license,
sublicense or agreement concerning Company Intellectual

 

--------------------------------------------------------------------------------


 

Property.  Except as set forth in Exhibit D, no claims with respect to the
Company Intellectual Property, any trade secret material to the Corporation or
Third Party Intellectual Property to the extent arising out of any use,
reproduction or distribution of such Third Party Intellectual Property by or
through the Corporation are currently pending or, to the knowledge of the
Corporation, are threatened by any person, (i) to the effect that the
manufacture, sale, licensing or use of any product as now used, sold or licensed
or proposed to use, sale or license by the Corporation infringes on any patent,
trademark, trade name, service mark, copyright, or trade secret; (ii) against
the use by the Corporation of any patent, trademarks, trade names, copyrights,
trade secrets, technology, know-how or computer software programs and
applications used in the business of the Corporation as currently conducted or
as proposed to be conducted; (iii) challenging the ownership, validity or
effectiveness of any of the Company Intellectual Property or other trade secret
material the Corporation; or (iv) challenging the Corporation’s license or
legally enforceable right to use of the Third Party Intellectual Property.

 

Neither the execution and delivery of this Agreement by the Corporation nor the
consummation by the Corporation of the transactions contemplated by this
Agreement will result in any breach of or constitute a default (or an event that
with notice or lapse of time or both would become a default), or impair the
Corporation’s rights or alter the rights or obligations of any third party
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any license agreement, contract or other arrangement of any
nature relating to Company Intellectual Property Rights or Third Party
Intellectual Property Rights.

 

(e)           Tax Returns.  The Corporation has timely filed or caused to be
timely filed all federal, state and local tax returns for income taxes, sales
taxes, withholding and all payroll taxes, property taxes, and all other taxes of
every kind whatsoever required by law to have been filed, and all such tax
returns are complete and accurate.  For the purpose of the preceding sentence, a
return shall be deemed to be timely filed if it is filed after the date due but
within any period allowed in an extension granted by the taxing authority.

 

The Corporation has paid or caused to be paid all taxes which have become due,
whether pursuant to said returns or pursuant to any assessments or otherwise,
and there is no further liability (whether or not disclosed on such returns or
assessments) for any such taxes, and no interest or penalties accrued or
accruing with respect thereto, except as may be set forth in the balance sheet
and statements of operations referred to in Section 3(b) above.

 

The amounts set up as provisions for taxes on the Corporation’s balance sheet as
of March 31, 2004, are sufficient for the payment of all unpaid federal, state,
county and local taxes of the Corporation accrued for or applicable to the
period ended on such date and all years and periods prior thereto and for which
the Corporation may be liable in its own right or as transferee of the assets
of, or as successor to any other corporation, association, partnership, joint
venture or other entity.

 

(f)            Litigation.  There are no actions, suits or proceedings pending
against the Corporation either in court or before any administrative board,
agency or commissions and the Corporation has no notice or knowledge that any
such action, suit or proceeding is threatened.

 

--------------------------------------------------------------------------------


 

(g)           Absence of Adverse Changes.  Since the date of the balance sheet
and profit and loss statement referred to in Section 3(b) hereof, the
Corporation warrants and represents that the Corporation:

 

(i)                                     has not suffered any material adverse
change in its business or financial affairs;

 

(ii)                                  has conducted its business in the ordinary
course and has not made any unusual commitments, acquisitions, purchases or
sales;

 

(iii)                               has not suffered any damage, destruction, or
loss, whether or not covered by insurance, materially and adversely affecting
their properties or business;

 

(iv)                              has not made any declaration or setting aside
or payment of any dividend or other distribution in respect of their outstanding
capital stock, or any direct or indirect redemption, purchase or other
acquisition of any such stock;

 

(v)                                 has not made any reduction or increase in
compensation payable to or to become payable to any of its officers or agents or
any changes in employee benefit plans.

 

There are no facts (either known to the Corporation or which due diligence would
have disclosed) which are not set forth in this Agreement, its exhibits and
other documents referred to herein and heretofore delivered to Buyer and which
would have a material adverse effect on the operations of the Corporation.

 

(h)           Equipment.  All equipment used by the Corporation is in good
repair and operating condition and conforms to all applicable ordinances and
regulations.  A list of all tangible personal property owned by the Corporation
is attached hereto as Exhibit E.

 

(i)            Material Contracts.  The full, true and complete schedule of all
leases and material contracts is attached hereto marked Exhibit F and by this
reference made a part hereof.  For the purpose of this section, a material
contract is defined to be any contract involving a commitment in excess of
$10,000 but excluding, however, insurance policies and group insurance policies
of which the Corporation is a party.  With respect to insurance policies and
group insurance policies to which the Corporation is a party, as well as all
material contracts together with all amendments and statements thereto, upon the
request of Buyer, the Corporation has made such policies and contracts available
to Buyer or its duly authorized representative.  There are no material defaults
nor are there any obligations of the Corporation to be performed under said
material contracts.

 

(j)            Indebtedness and Contingent Liabilities.  The Corporation does
not have any liabilities except as reflected on its balance sheet heretofore
delivered to Buyer and except as incurred in the ordinary course of business
since the date of said balance sheet or disclosed

 

--------------------------------------------------------------------------------


 

otherwise herein.  All liabilities of the Corporation as of the date hereof or
incurred hereafter can be prepaid in full, without penalty, by the Corporation
at any time.  The Corporation is not directly or indirectly liable upon or with
respect to (by discount, repurchase agreement, or otherwise), or obligated in
any other way to provide funds in respect of or to guarantee or assume any
debtor obligation or any corporation, association, partnership, joint venture or
other entity except endorsements made in the ordinary course of business in
connection with the deposit of items for collection.

 

(k)           Indebtedness of the Corporation to Certain Persons.  The
Corporation is not indebted to any of its shareholders, or to any officers or
directors of the Corporation or to their respective spouses and/or children in
any amount whatsoever other than for payment of salaries, compensation for
services rendered and outstanding business expense reports, except as is more
particularly set forth in Exhibit G attached hereto and by this reference made a
part hereof.

 

(l)            Ownership of Stock.  Each of the Stockholders is the lawful owner
and holder of the number of shares of the capital stock of the Corporation set
forth opposite its name in Exhibit A and has valid and marketable title thereto,
free and clear of any claims, liens, restrictions or encumbrances of or by
others, and each of the Stockholders has the absolute and unrestricted right,
power, authority and capacity to sell, assign and transfer his shares as herein
provided, without prior consent of any other party.

 

(m)          Pension and Profit-Sharing Plan.  There is not presently in
existence to which the Corporation is a party any profit sharing, pension or
bonus plans for any of the Corporation’s officers, directors or employees.

 

Section 4.


COVENANTS AND REPRESENTATIONS OF BUYER

 

Buyer covenants and represents as follows:

 

(a)           Buyer has the power and authority to enter into this Agreement.

 

(b)           Buyer has and will have good marketable title to the shares of its
common stock that are to be delivered to the Stockholders on the closing date to
the extent that the shares are already issued, and it has the power and
authority under its articles of incorporation to issue common stock as are
required to equal the total of 1,666,667 shares to be delivered under the terms
of this Agreement.

 

(c)           Buyer has full right and authority and transfer and deliver the
shares as provided herein; and on delivery, the Stockholders will receive good
and marketable title to them, free and clear of all liens, encumbrances and
claims whatsoever; and the shares are and will be validly issued, outstanding,
fully paid and non-assessable.

 

(d)           Buyer has good and marketable title to its properties and assets
(including, without limitation, the assets reflected in the above described
balance sheet, except as subsequently sold or otherwise disposed of in the
ordinary course of business), free and clear of

 

--------------------------------------------------------------------------------


 

all claims, rights, restrictions, conditions, covenants, easements, liens and
encumbrances, except the lien of property taxes not yet due.

 

(e)           Tax Returns.

 

(i)                                     Buyer has timely filed or caused to be
timely filed all federal, state and local tax returns for income taxes, sales
taxes, withholding and all payroll taxes, property taxes, and all other taxes of
every kind whatsoever required by law to have been filed, and all such tax
returns are complete and accurate.  For the purpose of the preceding sentence, a
return shall be deemed to be timely filed if it is filed after the date due but
within any period allowed in an extension granted by any taxing authority.

 

(ii)                                  Buyer has paid or caused to be paid all
taxes which have become due, whether pursuant to said returns or pursuant to any
assessments or otherwise, an there is no further liability (whether or not
disclosed on such returns or assessments) for any such taxes, and no interest or
penalties accrued or accruing with respect thereto, except as may be set forth
in the balance sheet and statements of operations referred to in this Section 4.

 

(iii)                               The amounts set up as provisions for taxes
on the balance sheet as of December 31, 2003 are sufficient for the payment of
all unpaid federal, state, county and local taxes of Buyer accrued for or
applicable to the period ended on such date and all years and period prior
thereto and for which Buyer may be liable in its own right or as transferee of
the assets of, or as successor to any other corporation, association,
partnership, joint venture or other entity.

 

(f)            Buyer shall use its best efforts to satisfy all conditions
precedent of this Agreement.

 

(g)           Between the date of this Agreement and the closing date, Buyer
will not, without the prior written consent of the shareholders, recapitalize,
reclassify or increase to presently authorized common stock or issue additional
shares of its common stock.

 

(h)           Commission Filings.  (i)  Buyer filed a registration statement on
Form 10-SB under the Exchange Act of 1934, as amended (the “Exchange Act”),
which became effective on May 14, 1999.  Since May 14, 1999 and except as set
forth on Exhibit H, Buyer has timely filed with the Securities and Exchange
Commission (the “Commission”) all registration statements, proxy statements,
information statements and reports required to be filed pursuant to the Exchange
Act.  Buyer has not filed with the Commission a certificate on Form 15 pursuant
to Rule 12h-3 of the Exchange Act.

 

(ii)  Buyer has delivered to the Corporation true and complete copies of the
registration statements, information statements and other reports (collectively,
the “Buyer SEC Documents”) filed by Buyer with the Commission.  None of the
Buyer SEC Documents, as of

 

--------------------------------------------------------------------------------


 

their respective dates, contained any untrue statement of a material fact or
omitted to state a material fact necessary in order to make the statements
contained therein not misleading.

 

(iii)    Except as set forth in Exhibit I, Buyer has not filed, and nothing has
occurred with respect to which Buyer would be required to file, any report on
Form 8-K since January 1, 2004.  Buyer has provided to the Corporation copies of
any and all amendments or supplements to the Buyer SEC Documents filed with the
Commission since January 1, 2004 and all subsequent registration statements and
reports filed by Buyer subsequent to the filing of the Buyer SEC Documents with
the Commission and any and all subsequent information statements, proxy
statements, reports or notices filed by the Buyer with the Commission or
delivered to the stockholders of Buyer.

 

(iv)  Buyer is not an investment company within the meaning of Section 3 of the
Investment Company Act.

 

(v)  The shares of Buyer’s common stock are quoted on the Over-the-Counter (OTC)
Bulletin Board under the symbol “ITEK.OB,” and Buyer is in compliance in all
material respects with all rules and regulations of the OTC Bulletin Board
applicable to it and the Buyer’s common stock.

 

(vi)  The Buyer has complied in all material respects with the Securities Act of
1933, as amended, the Exchange Act and all other applicable federal and state
securities laws.

 

(i)            Financial Statements.  The balance sheets, and statements of
income, changes in financial position and stockholders’ equity contained in the
Buyer SEC Documents (i) have been prepared in accordance with GAAP applied on a
basis consistent with prior periods (and, in the case of unaudited financial
information, on a basis consistent with year-end audits), (ii) are in accordance
with the books and records of the Buyer, and (iii) present fairly in all
material respects the financial condition of the Buyer at the dates therein
specified and the results of its operations and changes in financial position
for the periods therein specified.  The financial statements included in the
Annual Report on Form 10-KSB for the fiscal year ended December 31, 2003 are
audited by, and include the related opinions of Buyer’s independent certified
public accountants.  The financial information included in the Quarterly Reports
on Form 10-QSB for the quarters ended March 31, 2003, June 30, 2003 and
September 30, 2003 are unaudited, but reflect all adjustments (including
normally recurring accounts) that Buyer considers necessary for a fair
presentation of such information in accordance with GAAP.

 

(j)            Bank Account.  Buyer has in excess of $500,000 on deposit in an
interest bearing account at Silicon Valley Bank and has only used and will only
use such funds in accordance with the provisions of the business plan of the
Buyer previously delivered to the Corporation.

 

(k)           Capitalization.  As of December 31, 2003, Buyer had 22,958,218
shares of common stock issued and outstanding.  From January 1, 2004 to the date
hereof, Buyer has issued an additional 3,052,867 shares of Buyer’s common stock
and warrants to purchase 2,958,999 shares of Buyer’s common stock in
consideration for investments received.  Buyer has no outstanding preferred
stock.  Except for employee stock options, Buyer has no other outstanding
securities.

 

--------------------------------------------------------------------------------


 

Section 5.

Conditions Precedent to Closing by Buyer

 

Buyer’s duty to close under the terms of this Agreement is subject to the
following conditions precedent:

 

(a)           The representations of the Corporation, as set forth in this
Agreement, must be true as of the closing date, and the Corporation shall have
performed all acts in accordance with its covenants as set forth in this
Agreement.

 

(b)           As of the closing date, the Corporation shall have disclosed all
material facts and transactions relating to the condition and future prospects
of the Corporation, and shall have responded truthfully and completely to
questions posed by the Buyer which concern such facts and transactions that the
Corporation knows, or reasonably should know.

 

(c)           The Stockholders shall have deposited their stock of the
Corporation in escrow in accordance with Section 2 of this Agreement.

 

(d)           During the period subsequent to December 31, 2003, the date of the
balance sheet referenced in Section 3(b), to the closing date, Corporation shall
not have:

 

(i)            Departed from customary business practices or entered into any
transactions other than in the ordinary course of business;

 

(ii)           Made any contract not in the ordinary course of business;

 

(iii)          Incurred any indebtedness or liability except in the ordinary
course of business;

 

(iv)          Sold or transferred assets, tangible or intangible, or compromised
or settled any debt or claim, except in the ordinary course of business;

 

(v)           Mortgaged or encumbered any assets, tangible or intangible;

 

(vi)          Increased any salaries or compensation or any directors, officers,
or agents;

 

(vii)         Made any substantial capital expenditures without the express
written approval of Buyer;

 

(viii)        Forfeited or waived any rights of substantial value;

 

(ix)           Incurred any loss substantially greater than those customarily
incurred in the ordinary course of business; or

 

--------------------------------------------------------------------------------


 

(x)            Declared or paid any dividend or made any other distribution on
or in respect of its outstanding shares of capital stock, or purchased or
redeemed any of its outstanding shares of capital stock.

 

(e)           From the date of execution of this Agreement, Buyer, its
directors, officers, agents, attorneys and auditors, shall have had the right of
inspecting at reasonable times the Corporation’s properties, books, accounts,
commitments and records of every kind; and, to effect this provision, the
Corporation shall have cooperated fully with Buyer and its representatives, and
shall have kept Buyer fully informed of the affairs of the Corporation.

 

(f)            All papers and proceedings under the terms of this Agreement must
be acceptable to counsel for Buyer.

 

(g)           The resignations of those officers and directors of the
Corporation whose resignations have been requested by Buyer, the names of which
persons are listed in Exhibit J attached to this Agreement, shall have been
furnished to Buyer.

 

(h)           The Stockholders shall have elected as new directors of the
Corporation those persons designated by Buyer whose names are listed in Exhibit
K attached to this Agreement.

 

(i)            This Agreement shall have been executed and delivered on behalf
of the Corporation and shall constitute a legal, value and binding obligation,
enforceable in accordance with its terms.

 

(j)            The Corporation shall have executed and delivered to Buyer the
Registration Rights Agreement in the form attached hereto as Exhibit L.

 

Section 6.

Conditions Precedent to Closing by the Corporation

 

The Corporation’s duty to close under the terms of this Agreement is subject to
the following conditions precedent:

 

(a)           The representations of Buyer, as set forth in this Agreement, must
be true as of the closing date, and Buyer shall have performed all acts in
accordance with its covenants as set forth in this Agreement.

 

(b)           Buyer shall have deposited 1,666,667 shares of its common voting
stock, par value $.001 per share, in accordance with Section 2 of this
Agreement.

 

(c)           All papers and proceedings under the terms of this Agreement must
be acceptable to counsel for the Corporation.

 

(d)           This Agreement shall have been executed and delivered on behalf of
Buyer and shall constitute a legal, valid and binding obligation, enforceable in
accordance with its terms.

 

--------------------------------------------------------------------------------


 

(e)           Buyer shall have executed and delivered to the Corporation the
Registration Rights Agreement in the form attached hereto as Exhibit L, which
shall provide for the registration by Buyer of the shares of Buyer’s common
stock being issued to the Stockholders under this Agreement on or before the
indemnity expiration period set forth in Section 7(c).

 

Section 7.

Indemnification; Survival

 

(a)           Indemnification.  Each party hereto (the “Indemnifying Party”)
hereby agrees to indemnify, defend, and hold harmless the other party hereto
(the “Indemnified Party”) from and against any and all losses, liabilities,
obligations, damages, costs and expenses actually incurred (collectively,
“Losses”) based upon, attributable to or resulting from the breach of any
representation, warranty or covenant of the Indemnifying Party set forth herein,
and any and all notices, actions, suits, proceedings, claims, demands,
assessments, judgments, costs, penalties and expenses, including reasonable
attorneys’ and other professionals’ fees and disbursements actually disbursed
(collectively, “Expenses”) as a consequence of and incident to any and all
Losses with respect to which indemnification is provided hereunder.

 

(b)           Limitation on Indemnification Obligations.  The Indemnified Party
shall not be entitled to recover Losses and Expenses from the Indemnifying Party
until the aggregate amount which the Indemnified Party would seek a recovery
exceeds the sum of $10,000 (the “Threshold Amount”), and then the Indemnified
Party may recover the Threshold Amount and any sums which are in excess of the
Threshold Amount, but in no event may the Indemnified Party be entitled to
recover an amount in excess of $500,000, provided, however, that the Indemnified
Party may only seek recovery from the Indemnifying Party by receiving duly
issued and outstanding shares of the Common Stock of the Buyer (“Indemnification
Shares”) then owned or held by the Indemnifying Party, and provided, further,
that for purposes of determining the amount of Indemnification Shares to be
recovered by the Indemnified Party, such shares shall be valued for all claims
of indemnification at $0.30 per share (subject to any subsequent stock split,
stock dividend, recapitalization or similar event).

 

(c)           Survival of Representations and Warranties.  The parties hereto
hereby agree that the representations, warranties and covenants contained in
this Agreement and the obligation of the Indemnifying Party to indemnify the
Indemnified Party for Losses and Expenses pursuant to this Section shall survive
the execution and delivery of this Agreement and the closing date until the date
that is six months after the date hereof (the “Indemnification Period”), on
which date, such representations, warranties and covenants and such obligations
to indemnify shall terminate.

 

(d)           Patent Indemnification.  Notwithstanding the foregoing provisions
of this Section 7, in the event Buyer or the Corporation receives within the
Indemnification Period a “cease and desist” letter or similar notice or
correspondence directly from                                               or an
affiliate or representative or any successors or assigns thereof
(“                       “), asserting a claim against Buyer or the Corporation
on the grounds that the Corporation’s technology or

 

--------------------------------------------------------------------------------


 

processes constitute patent infringement of any proprietary rights of such
claimant, the Indemnification Period with respect to such matter (and only such
matter) shall be extended for an additional six-month period.  Further, in the
event                                    commences a legal action against the
Corporation or the Buyer seeking either injunctive relief or money damages in
excess of $500,000 in a federal or state court of competent jurisdiction against
the Corporation or the Buyer on the grounds of any such patent infringement,
which would reasonably have the effect, on the advice of counsel, of preventing
the Corporation from carrying on its business in its usual and ordinary course,
the Buyer shall have the right, exercisable within 10 business days after notice
of any such legal action, by written notice to the Corporation, to recover all
the Indemnification Shares from the Corporation (an “Unwinding”).  In the event
of an Unwinding, the Buyer shall promptly assign, at no cost, all shares of the
Corporation to the Stockholders in the proportions set forth on Exhibit A
hereto.

 

Buyer agrees that, upon acquiring constructive knowledge of the commencement of
any legal action by                      against the Corporation or the Buyer,
it shall use commercially reasonable efforts, including, without limitation,
engaging appropriate counsel, to defend the Corporation and/or the Buyer, as
applicable, in such legal action, so as to allow the Corporation to carry on its
business in the usual and ordinary course.  Buyer further agrees that, during
the period that this provision shall be in effect, it shall not cause the
Corporation to declare or pay any dividends or other distributions to Buyer or
impose any management fees payable to Buyer or its affiliates upon the
Corporation.

 

Section 8.

Termination of Agreement

 

If any duties or obligations of the parties to this Agreement, contemplated by
this Agreement to occur or be performed before the closing date, shall have not
taken place before that date, or if the conditions precedent, contemplated by
this Agreement to be satisfied before the closing date, shall not have been
satisfied or waived by the proper party before that date, this Agreement shall
be terminated and of no further force or effect, and the parties shall be
relieved of all obligations under the terms of this Agreement.  In the event of
termination, the parties shall bear their own expenses incurred pursuant to this
Agreement, and each of the parties shall return all documents, instrument and
commercial paper transferred pursuant to the terms of this Agreement, unless
otherwise provided in this Agreement, to the owner of, or the party who
originally submitted, such documents, instruments or commercial paper.

 

Section 9.


NOTICES

 

(a)           Any notification to be given pursuant to this Agreement shall be
deemed to have been given when the notification is deposited in the mails or
with a telegraph company, with all charges of transmittal prepaid, and properly
addressed to:

 

--------------------------------------------------------------------------------


 

Buyer:

The Corporation:

 

 

Immediatek, Inc.

DiscLive Inc.

2435 N. Central Expressway

73 Spring Street

Suite 1610

Suite 302

Richardson, TX  75080

New York, NY 10012

Attn:  Zach Bair, President

Attn:  Sami Valkonen, President

 

(b)           Liability for any taxes mentioned in this Agreement attributable
to the operations of the Corporation before the closing date, and subsequently
assessed against Buyer pursuant to the transfer of the Corporation’s stock under
the terms of this Agreement, shall be made known to the Corporation so that it
may contest the assessment.  This notice shall be given by Buyer so as to afford
the Corporation a reasonable amount of time to prepare a defense, and Buyer
shall be bound by the reasonable determinations and decisions of the Corporation
and its counsel, in the course of contesting any such tax liability.

 

Section 10.

Successors and Assigns

 

This Agreement and all its terms shall be binding on an inure to the benefit of
the parties to this Agreement, and to their respective legal representatives,
successors or assigns, as the case may be, with the same force and effect as if
specifically mentioned in each instance where a party to this Agreement is
named.

 

Section 11.

Interpretation of Agreement

 

(a)           This Agreement and the exhibits attached to this Agreement
constitute the entire agreement between the parties concerning the transaction
contemplated by this Agreement.

 

(b)           The transaction contemplated under the terms of this Agreement is
intended to qualify as a tax-free exchange under Section 368(a)(1)(B) of the
Internal Revenue Code of 1986, as amended.

 

(c)           Issues of formation, interpretation and performance of this
Agreement are to be resolved in accordance with the laws of Texas.

 

(d)           Any controversy or claim arising out of or relating to this
Agreement or the breach thereof, including disputes with respect to any
adjustment to the escrowed shares in accordance with Section 7 of this
Agreement, shall be finally settled by arbitration in either New York, New York,
or Dallas, Texas in accordance with the rules, regulations and procedures of the
American Arbitration Association or JAMS before one arbitrator appointed
pursuant thereto.  The claimant shall elect the location of the arbitration and
any counterclaim shall take place in

 

--------------------------------------------------------------------------------


 

the same venue as the original claim.  The arbitration award shall be final,
shall be binding upon the parties hereto, and may be entered in any court having
jurisdiction thereof.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

 

 

BUYER:

 

 

 

 

 

 

IMMEDIATEK, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Zach Bair, President

 

 

 

 

 

 

 

 

 

 

THE CORPORATION:

 

 

 

 

 

 

DISCLIVE INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Rich Isaacson, Chief Executive Officer

 

--------------------------------------------------------------------------------